Citation Nr: 1145169	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the RO that declined to reopen the claim of service connection for PTSD.

In September 2004, the Board reopened the Veteran's claim and remanded it for additional development.  In December 2007, the Board rendered a decision that denied the claim.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court issued a Memorandum Decision vacating the December 2007 decision and remanding the matter to the Board for action in compliance with the Court's Order.



FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of  PTSD due to a verified stressor including a personal assault and being on high alert during his period of active service.

2.  The currently demonstrated bipolar disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by bipolar disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required. 


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id.  See Doran v. Brown, 6 Vet. App. 283 (1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

The Board also notes that effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) has been added and reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Since the Veteran's claim does not involve fear of hostile military or terrorist activity, the revision is not applicable in this case.

If a PTSD claim is based on in-service personal assault, the evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's claim involves a noncombat stressor and an alleged personal assault, which he believes led to his current psychiatric disorder.  

During the Veteran's brief period of service, his enlistment examination and associated medical history report are silent for complaints, findings, or diagnosis of an acquired psychiatric disorder.  A May 1979 preliminary physical review also noted that he had not been treated for a mental condition.  

A record dated in July 1979 indicated that the Veteran met the standards for airborne training.  The service personnel records included a September 1979 memorandum from the Veteran's commanding officer regarding his initial entry training (IET) performance.  It stated that, from July to August, the Veteran satisfactorily completed all graduation requirements with his company and demonstrated leadership potential and held a trainee leadership position.  He was considered a competent, effective trainee leader who could be counted on to get the job done.  Based on his performance, the Veteran was noted to appear to be an outstanding candidate for warrant officer flight training.

A Request and Authority for Leave form showed that the Veteran was approved for "excess" leave from January to February 1980; no further explanation or reason for the leave was noted.

A January 1980 mental hygiene consultation record indicated the Veteran was referred from the ER and had discussed his problems with an officer.  

A January 1980 psychiatric evaluation indicated that the Veteran's mental status examination was normal except for a finding that his mood was anxious.  The remarks section noted that he had been referred from the ER at Walter Reed where he was seen during his leave.  He noted having had some family problems for several months.  His parents had separated, and his father had a medical and emotional illness.  The Veteran reported trying to help, although his efforts were limited by only being there on weekends and during leave.  

The situation resulted in the Veteran failing to adapt to military life and to cope with the tasks assigned him by his unit.  It was also very unlikely that discipline, psychiatric treatment or punishment would result in any positive change in his duty performance.  He was psychiatrically cleared for administrative action.  The impression was that he had a character behavior disorder.  

An undated addendum to the examination stated that the Veteran's behavior fitted the criteria for a personality disorder.  Another mental status examination later in that month was noted to be normal and indicated he had no significant mental illness.  

At his separation examination the Veteran indicated that there was no significant change in his health since his last physical examination except for mental stress.  On an associated medical history report, he reported having depression and excessive worry as well as nervous trouble.  An explanation provided by the physician indicated the Veteran had personal problems with depression and nervousness.  

A January 1980 memorandum from the Department of the Army indicates the Veteran was recommended for separation from service due to unsuitability due to a personality disorder.  A rehabilitative transfer was not considered successful since the Veteran's problems were thought to not be related to his unit, supervisor or peers, which was the normal reason for a rehabilitative transfer.  

The Veteran's documented postservice psychiatric history dates back to February 1984 when he was noted to be engaging in daily drug use and complaining of depression.  The impression was that of IVDA and anxiety.  

In March 1984, the Veteran reported using a variety of drugs over the past 3 years, but only marijuana and cocaine on a regular basis.  He complained of anxiety and was treated with medication.  The Veteran did not accept that he had a drug problem and was given an irregular discharge from a VA Medical Center (VAMC).  

Over the years, the Veteran had intermittent psychiatric treatment and hospitalizations and had a variety of diagnoses including those of polysubstance and alcohol abuse (see February 1987 treatment record), ADD with hyperactivity and personality disorder (see November 1995 treatment record), anxiety and stress disorders (see December 1994 and May 1996 treatment records), a bipolar disorder (see March 1995 and October 2003 treatment records), a mood disorder (see October 2003 treatment record), PTSD (see October 2002 letter and November 2004 treatment record), and an obsessive compulsive disorder (see September 2004 treatment record).

The Veteran made several statements and provided testimony about his service experiences in relation to the claimed disability and was afforded several VA examinations to determine the etiology of the claimed condition.

In the written statements and at his hearing, the Veteran testified about being carried away in handcuffs in front of his entire platoon due to the possession of marijuana after he had told to buy drugs to allow the military police to catch the drug dealers.  He also discussed the stress of being on alert and involved in a mission involving Ayatollah Khomeini.  He also noted being given emergency leave to straighten out his problems during service and receiving treatment after service at the end of 1980.

There are other statements to the effect that he was "ambushed" after assisting in a drug sting, given leave under the pretense of having family problems so that he had time to deal with stress, and put on alert status during the Iranian hostage situation when he was flown to an unknown location where he was surrounded by gunfire.

The Veteran underwent VA examinations in September 1996, May 1984, November 2002, November 2006 and February 2011 in connection with his claim.

At the September 1996 VA examination, the Veteran reported being sent to Fort Bragg when his unit was on alert due to the hostage crisis in Iran.  He reported having severe anxiety.  He was also supposed to have been sent to the Middle East but returned to Fort Bragg when the mission was cancelled.  

The diagnostic tests were noted to indicate that he had a long history of low IQ and hyperactivity during his childhood and being treated with medication.  The diagnoses were those of substance induced anxiety disorder with generalized anxiety; substance abuse in partial remission, and personality disorder (discharge diagnosis from service).

At a May 1984 VA examination, the Veteran endorsed having a variety of complaints.  He noted that, while on emergency leave in1979, he went to Walter Reed and told the psychiatrist that he could not go back to duty.  He was referred to another psychiatrist who arranged for his separation from service.  

The Veteran reported that he was trained for combat by being told to "pillage, burn, rape old ladies, and kill little babies."   This made him panicky and terrified about being in service.  He reported going to a private hospital in 1980, but not being admitted.  The diagnoses were those of mixed substance abuse, alcohol abuse, and mixed personality disorder with borderline narcissistic features.

At a November 2002 VA examination, the Veteran described his stressors as being a reconnaissance scout in the 82nd Airborne Division during the Iran crisis when he believed he was to be sent on a mission that was not necessarily to rescue of the hostages, but rather was related to a possible assassination mission against the Ayatollah Khomeini.  

Each time the service and the reason for his discharge were discussed, the Veteran gave a different answer.  The VA examiner noted he was not clear on the exact reason for the discharge other than his being "unsuitable" for service.  

The examiner also found notations regarding the Veteran's limitations in carrying out instructions and following ordinary routine without supervision as well as problems getting along with coworkers or peers without distracting them.  

The Veteran did admit to all possible problems and symptoms presented to him regarding PTSD.  The examiner doubted the credibility of the assassination mission and indicated that some sort of validation would be necessary to seriously consider a PTSD claim.  The diagnoses were those of bipolar disorder NOS and rule out PTSD.

At a November 2006 VA examination, the claims file was reviewed and was noted to be the only real source of information since the Veteran was so disorganized that a coherent and systematic history was virtually impossible to be elicited.  The examiner noted that the Veteran had an extensive history of early care and started off well in service.  

The major stressors were described as involving an attack on base by his own people after he was part of a drug sting and an assignment in the Middle East that made him very fearful, but resulted in his being sent back to his unit after the mission failed.  His only postservice trauma was losing loved ones.  

The diagnoses were those of bipolar disorder, PTSD, polysubstance use disorder, and probable dependence on substances.  There was no evidence that the traumatic stressors occurred, but the examiner assumed they were real because the Veteran was so focused on them.  

The examiner added that something happened in service and that the Veteran was discharged with a disorder that appeared to have worsened over the years.  The probability of a current psychiatric disorder was better than 50 percent; however, there was a mixed psychiatric picture.  

The opinion was that PTSD was part of the picture, assuming the stressors occurred.  With or without the claimed stressors, the Veteran's psychiatric disability appeared to be related to what happened to him in service since there was no real evidence of it before service other than hyperactivity.

At a February 2011 VA examination, the examiner noted that the claims file had been reviewed and entered the diagnoses of bipolar disorder, PTSD and polysubstance abuse.  

Regarding PTSD, the primary stressor was not verified (the controlled drug bust).  The Veteran feared for his physical safety and was traumatized by the idea of fighting other soldiers.  The other stressor was being on high alert at Fort Bragg.  While there was no record to support the sequence of events, his unit was reported to have been on continuous alert during this  period.  It was conceivable to the examiner that, being on constant alert within the context of events surrounding the Iran hostage crisis, was a significant stressor. 

The Veteran's change in functional status while in the military was also noted to have been consistent with the typical age for the onset of a bipolar disorder and might have been precipitated by a stressful events.  The examiner also opined that the Veteran's PTSD was at least as likely as not caused by or the result of stressors during service and included one involving a personal assault.  The onset of the psychiatric disorder was noted to have clearly occurred in service.  

On this record, the Board finds the evidence to be in relative equipoise in showing that the current bipolar disorder as likely as not had its clinical onset during the Veteran's period of active service.  

As noted, the VA examiner in November 2006 linked the development of the Veteran's psychiatric problems to his service; however, no particular diagnosis was clearly identified as one related to service.

In addition, the VA examiner in February 2001 noted that the change during service in the Veteran's functional status was consistent the age for the onset of a bipolar disorder.  Moreover, he expressly opined that the Veteran's psychiatric disorder clearly had its onset during service.  

As for PTSD, the Board finds that many aspects of the claimed stressful events have not have not been verified or shown otherwise to have been identified in connection with the Veteran's symptoms in service.  

The Veteran did not service in combat; nor is he shown to have reported being under great stress due to his duties at the time of service.  As for the alleged personal assault, there is no documentation of the attacks in service or for many years after service.  

However, the evidence shows that, after the Veteran initially performed his duties without problems, his performance deteriorated over time due to anxiety.   

The separation examination showed his reports of being under "mental stress," and the medical history report showed that he was nervous and depressed.  As with the earlier examiner, the examiner in 2010 was of the opinion that the Veteran's psychiatric disorder clearly had its onset during service.

To the extent that the other evidence regarding PTSD focused on other stressors, there is no evidence to verify that they had happened during service.   

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the bipolar disorder had its clinical onset during the Veteran's period of active service.


ORDER

Service connection for a psychiatric disorder diagnosed as bipolar disorder is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


